Filed 4/2/20
                CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION FIVE


 COALITION FOR AN                  B293327
 EQUITABLE
 WESTLAKE/MACARTHUR                (Los Angeles County
 PARK,                             Super. Ct. No. BS172664)

        Plaintiff and Appellant,

        v.

 CITY OF LOS ANGELES et
 al.,

      Defendants and
 Respondents;

 ADRIAN JAYASINHA et al.,

      Real Parties in Interest
 and Respondents.


      APPEAL from an order of the Superior Court of Los
 Angeles County, Yvette M. Palazuelos, Judge. Affirmed.
      Claudia Medina, for Plaintiff and Appellant.
      Michael N. Feuer, City Attorney, Terry Kaufmann
Macias, Senior Assistant City Attorney, John W. Fox and
Liliana M. Rodriguez, Deputy City Attorneys; Thomas Law
Group, Amy R. Higuera, Christopher J. Butcher, for
Defendants and Respondents.
      Park & Velayos, Francis Y. Park, Steven D. Atlee, for
Real Parties in Interest and Respondents.
                  _______________________

                    INTRODUCTION

      Plaintiff and appellant Coalition for an Equitable
Westlake/Macarthur Park (the Coalition) filed a petition for
writ of mandate, seeking a peremptory writ directing
respondents City of Los Angeles (City of LA), Los Angeles
City Council (City Council), and Los Angeles Department of
City Planning (Planning Department) (collectively, “the
City”) to set aside various land use approvals, as well as
determinations and documents approved under the
California Environmental Quality Act (CEQA) (Pub.
Resources Code, § 21000 et seq.).1 Adrian Jayasinha and the



     1 All further statutory references are to CEQA
provisions as codified in Public Resources Code sections
21000–21177 unless otherwise indicated. Where applicable,
the CEQA guidelines (Cal. Code Regs., tit. 14, §§ 15000–
15387) will be noted as “Guidelines” throughout the text to



                             2
Walter and Aeshea Jayasinghe Family Trust (“Real Parties
in Interest”) and the City filed demurrers, arguing that the
Coalition’s claims were barred under the statute of
limitations and the Coalition had failed to exhaust its
administrative remedies. The trial court sustained the
demurrers without leave to amend and dismissed the
Coalition’s petition. We affirm.

   FACTUAL AND PROCEDURAL BACKGROUND2

     Project approvals

     The Lake on Wilshire Project (“the Project”), is a
mixed-use project consisting of a hotel, a residential tower,
and a multi-purpose center with a theater.3 The Real
Parties in Interest are the Project applicants.

distinguish between the Public Resources Code and the Code
of Regulations.

     2  Together with its opening brief, the Coalition filed a
request for judicial notice, asking this court to take judicial
notice of three exhibits. We deny the Coalition’s request for
the following reasons: (1) Exhibit A to the request is
irrelevant to the disposition of the current appeal. (2)
Exhibits B and C comprise the supplemental record filed
with this court on February 10, 2020.

     3  The Coalition describes the Project in its petition as
“a mixed-use residential-commercial project with a 220-room
hotel, 478 residential dwelling units in a 41-story tower, and



                               3
      On March 3, 2017, after holding a hearing, the Deputy
Advisory Agency (Agency)4 for the City of LA approved the
Project’s Vesting Tentative Tract Map (Tract Map) and
certified5 a mitigated negative declaration (MND) for the


a 69,979 square foot learning, cultural, and performing arts
center that will include an 850-seat theater. The Project will
be built on a 70,912 square-foot (1.64-acre) site located south
of Wilshire Blvd between South Westlake Avenue and South
Bonnie Brae Street in the City of Los Angeles, County of Los
Angeles.”

     4  The Subdivision Map Act (Gov. Code, § 66410 et seq.)
defines the term “advisory agency” as “a designated official
or an official body charged with the duty of making
investigations and reports on the design and improvement of
proposed divisions of real property, the imposing of
requirements or conditions thereon, or having the authority
by local ordinance to approve, conditionally approve or
disapprove maps.” (Gov. Code, § 66415.) The Director of
Planning is the advisory agency for the City of LA, and he or
she is “authorized to act in such capacity through one or
more deputies who are appointed by him for that purpose.”
(L.A. Mun. Code (LAMC), § 17.03.)

     5  In describing the action a government official or
entity takes with respect to a CEQA document, the statutes
and case law use slightly different terms depending on the
particular context. For example, section 21151, subdivision
(c) mentions a decision-making body’s “certification,
approval, or determination.” Similarly, while the Guidelines
discuss “adoption” or “approval” of an MND (See Guidelines,
§§ 15074, 15075), the city’s NOD states that the Agency



                              4
Project. A 30-page determination letter memorializing the
Agency’s actions noted that any appeal must be filed with
the City Planning Commission (Planning Commission)
within 10 calendar days from the decision date, and that
there may be time limits which affect the availability of
judicial review. There is nothing in the record to show that
the Coalition took any action to appeal or challenge any of
the actions taken by the Agency on March 3, 2017.
      On March 15, 2017, the City filed a Notice of
Determination (NOD) advising the public that on March 3,
2017, the Agency had approved the Tract Map, certified the
MND, and determined that mitigation measures were made
a condition of project approval. The NOD also stated that an
MND was prepared for the Project pursuant to CEQA, the
MND could be examined at the Planning Department, and
findings were made pursuant to CEQA. The NOD included
the following language at the top: “Public Resources Code
Section 21152(a) requires local agencies to submit this
information to the County Clerk. The filing of this notice
starts a 30-day statute of limitations on court challenges to
the approval of the project pursuant to Public Resources
Code Section 21167.” There is nothing in the record to show
that the Coalition took any action within 30 days of the



“certified” the MND. In this opinion, we intend no
distinction between the terms certified, adopted, approved,
or determined when describing the action taken by a public
agency or decision-making body.



                              5
NOD’s March 15, 2017 filing date to challenge approval of
the Tract Map or the validity of the CEQA determinations.
      On October 12, 2017, the Planning Commission found
the Project was assessed in the March 3, 2017 MND, and no
subsequent environmental impact report (EIR), negative
declaration, or addendum was required. The Planning
Commission approved conditional use permits and made
other approvals relating to the Project. A determination
letter showed a mailing date of November 1, 2017, with an
appeals deadline of November 21, 2017.
      Around November 21, 2017, two tenants of an existing
building on the Project site appealed the Planning
Commission’s decision. The City Council denied the appeals
on January 31, 2018. At the same meeting, the City Council
adopted a resolution approving general plan amendments in
connection with the Project.

     The Coalition’s CEQA challenge

      On March 2, 2018, the Coalition filed a petition for writ
of mandamus, challenging the approval of the MND as
violating CEQA. The Coalition complained the City “failed
to disclose, analyze, and mitigate the Project’s significant
adverse environmental impacts in multiple areas, including
aesthetic, cultural, land use, noise, traffic, and air quality
impacts, as well as the cumulative impacts caused by
allowing exceptions and increases in density beyond the
limits allowed by the City.” The Coalition further claimed




                              6
that the City’s mitigation measures were inadequate, and
that an EIR was required in light of the Project’s significant
effects on the environment.
      The City and Real Parties in Interest filed a demurrer
and a request for judicial notice. The Coalition filed an
opposition and its own request for judicial notice.
      On August 20, 2018, the superior court sustained the
demurrer on the grounds that the Coalition’s claims were
time-barred under CEQA for failure to seek writ relief
within 30 days after the NOD was filed on March 15, 2017,
and that the Coalition had failed to exhaust administrative
remedies. The court denied leave to amend. The Coalition
appealed.

                       DISCUSSION

      The Coalition filed its petition for writ of mandate on
March 2, 2018, almost a full year after March 15, 2017, the
date on which the City of LA’s NOD triggered a 30-day
statute of limitations under section 21167, subdivision (b).
The Coalition’s CEQA claims are time-barred because they
were filed more than 30 days after the City of LA filed a
facially valid NOD. To the extent the Coalition argues on
appeal that the Agency lacked authority to make any
determinations under CEQA or lacked authority to approve
the project, while such claims could have been considered as
part of a timely action, they are also time-barred.




                               7
     1. Standard of review

       “On review from an order sustaining a demurrer, ‘we
examine the complaint de novo to determine whether it
alleges facts sufficient to state a cause of action under any
legal theory, such facts being assumed true for this purpose.
[Citations.]’ [Citation.] We may also consider matters that
have been judicially noticed. [Citations.] ‘“A demurrer based
on a statute of limitations will not lie where the action may
be, but is not necessarily, barred. [Citation.] In order for the
bar . . . to be raised by demurrer, the defect must clearly and
affirmatively appear on the face of the complaint; it is not
enough that the complaint shows that the action may be
barred. [Citation.]” [Citation.]’ [Citation.]” (Committee for
Green Foothills v. Santa Clara County Bd. of Supervisors
(2010) 48 Cal. 4th 32, 42 (Green Foothills).)

     2. CEQA overview

       “CEQA was enacted to advance four related purposes:
to (1) inform the government and public about a proposed
activity’s potential environmental impacts; (2) identify ways
to reduce, or avoid, environmental damage; (3) prevent
environmental damage by requiring project changes via
alternatives or mitigation measures when feasible; and (4)
disclose to the public the rationale for governmental
approval of a project that may significantly impact the
environment.” (California Building Industry Assn. v. Bay




                               8
Area Air Quality Management Dist. (2015) 62 Cal. 4th 369,
382.)
      To implement these goals, CEQA requires state and
local government agencies to first determine whether a
proposed activity is a project subject to CEQA, and then to
determine whether the project is exempt from CEQA or
requires some form of a CEQA document, whether that be an
EIR, a negative declaration, or an MND. (See generally
Union of Medical Marijuana Patients, Inc. v. City of San
Diego (2019) 7 Cal. 5th 1171, 1185–1187; Friends of College of
San Mateo Gardens v. San Mateo County Community College
Dist. (2016) 1 Cal. 5th 937, 944–945.) An EIR is “an
informational document,” the purpose of which “is to provide
public agencies and the public in general with detailed
information about the effect which a proposed project is
likely to have on the environment; to list ways in which the
significant effects of such a project might be minimized; and
to indicate alternatives to such a project.” (§ 21061.) “A
negative declaration is ‘a written statement briefly
describing the reasons that a proposed project will not have
a significant effect on the environment and does not require
the preparation of an environmental impact report.’
(§ 21064.) An MND is ‘a negative declaration prepared for a
project when the initial study has identified potentially
significant effects on the environment, but (1) revisions in
the project plans or proposals made by, or agreed to by, the
applicant before the proposed negative declaration and
initial study are released for public review would avoid the




                             9
effects or mitigate the effects to a point where clearly no
significant effect on the environment would occur, and (2)
there is no substantial evidence in light of the whole record
before the public agency that the project, as revised, may
have a significant effect on the environment.’ (§ 21064.5.)”
(Clews Land & Livestock, LLC v. City of San Diego (2017) 19
Cal. App. 5th 161, 183–184 (Clews).)
      When a local agency “approves or determines to carry
out a project” subject to CEQA, it must file with the county
clerk’s office a NOD within five working days of the approval
or determination. (§ 21152, subd. (a); Guidelines, § 15075,
subd. (a); cf. Green Foothills, supra, 48 Cal.4th at p. 56,
fn. 17 [noting that even in a discretionary context, filing an
NOD confers the benefit of a 30-day statute of limitations].)
If the agency adopts an MND, the agency’s NOD must
include a number of items, including but not limited to, an
identification of the project, a statement that the MND was
adopted pursuant to the provisions of CEQA, a statement
indicating whether mitigation measures were made a
condition of the approval of the project, and the identity of
the person who is either undertaking a project supported in
some way by a public agency or receiving a permit or other
entitlement from a public agency. (Guidelines, § 15075,
subd. (b).) “The NOD plays a crucial role in determining the
period during which CEQA challenges may be brought.”
(Green Foothills, supra, 48 Cal.4th at p. 43.)




                             10
     3. CEQA statute of limitations

      Statutes of limitations are designed “to prevent stale
claims, give stability to transactions, protect settled
expectations, promote diligence, encourage the prompt
enforcement of substantive law, and reduce the volume of
litigation.” (Stockton Citizens for Sensible Planning v. City
of Stockton (2010) 48 Cal. 4th 481, 499 (Stockton).) When a
plaintiff files suit under CEQA to challenge a project
approval, the applicable statutes of limitations are
“unusually short.” (Guidelines, § 15112, subd. (a).) “In
enacting and amending section 21167, the Legislature
clearly sought to place strict limits on the time during which
projects may be challenged under CEQA.” (Green Foothills,
supra, 48 Cal.4th at p. 50 [reviewing legislative history and
policy reasons for promoting prompt resolution of CEQA
challenges].) “The shortest of all CEQA statutes of
limitations [i.e., 30 or 35 days] applies to cases in which
agencies have given valid public notice, under CEQA, of
their CEQA-relevant actions or decisions. The filing and
posting of such a notice alerts the public that any lawsuit to
attack the noticed action or decision on grounds it did not
comply with CEQA must be mounted immediately.”
(Stockton, supra, at p. 488.)
      CEQA specifically requires that any lawsuit alleging
CEQA noncompliance must be filed within 30 days after a
facially valid NOD is filed. (§ 21167, subds. (b), (c) & (e);
Guidelines, § 15112, subd. (c)(1); Green Foothills, supra, 48




                              11
Cal.4th at p. 46 [“[t]he language of section 21167 strongly
suggests that the Legislature intended the filing of an NOD
to trigger a 30–day statute of limitations”].) If an agency
files a notice of exemption (NOE), then a 35-day statute of
limitations applies. (§ 21167, subd. (d); Guidelines, § 15112,
subd. (c)(2); Stockton, supra, 48 Cal.4th at pp. 498–499.) If a
public agency does not file either an NOD or an NOE, a 180-
day statute of limitations begins to run on “the date of the
public agency’s decision to carry out or approve the project.”
(§ 21167, subd. (a); Guidelines, § 15112, subd. (c)(5)(A).)
       The California Supreme Court has made clear that the
filing of a facially valid notice6 starts the running of the
statute of limitations, even where the underlying CEQA
determinations may be flawed. “If a valid NOD has been
filed (§§ 21108, subd. (a), 21152, subd. (a)), any challenge to
that decision under CEQA must be brought within 30 days,
regardless of the nature of the alleged violation. The
statutory language does not authorize an extension of this
30-day period if the suit alleges that, despite the filing of an
NOD, the project was approved without a prior
environmental assessment.” (Green Foothills, supra, 48

     6 The case law in this area examines the timeliness of
actions, regardless of whether the statute of limitations was
triggered by an NOD or an NOE. (See, e.g., Green Foothills,
supra, 48 Cal.4th at p. 43 [“The NOD plays a crucial role in
determining the period during which CEQA challenges may
be brought.”]; Stockton, supra, 48 Cal.4th at p. 505 [a
properly filed and facially valid NOE triggers the 35-day
period for challenging agency action].)



                              12
Cal.4th at p. 48; see also Citizens for a Green San Mateo v.
San Mateo County Community College Dist. (2014) 226
Cal. App. 4th 1572, 1591.) In Stockton, the Court described
the distinction between a challenge to a decision under
CEQA and a challenge to the validity of an NOE: “Here we
must decide whether . . . a facially valid and properly filed
NOE, stating that a public agency has approved a project
under a CEQA exemption, automatically triggers the 35-day
statute of limitations for CEQA challenges to the approval
process, or whether, . . . flaws in the approval process itself
negate the resulting NOE, which therefore cannot cause the
35-day limitations period to begin.” (Stockton, supra, 48
Cal.4th at p. 501.) In concluding that the plaintiff’s claims
were barred because they were filed more than 35 days after
the NOE was filed, the Stockton court explained that
plaintiffs’ argument “confuses the timeliness of a lawsuit
with its merits. Such an approach is contrary to the
principle . . . that a statute of limitations applies regardless
of the merits of the underlying lawsuit.” (Ibid.) The court
was also unpersuaded by what it described as plaintiffs’
“circular premise that a limitations period to challenge the
validity of an agency decision is inapplicable if the agency
decision is invalid.” (Id. at p. 501, fn. 10.)
      Prior authorities recognize only two situations where
an NOD would not trigger the statute of limitations. First,
the statute of limitations does not commence if the NOD is
invalid on its face because the information required by the
Guidelines is missing or incorrect. For example, in Sierra




                               13
Club v. City of Orange (2008) 163 Cal. App. 4th 523, 532, after
an initial NOD gave the wrong date for project approval, the
city filed a second, amended NOD correcting the error. The
court correctly reasoned that the first NOD did not trigger
the 30-day statute of limitations, because it was
substantially defective and did not comply with Guidelines’
requirement to include the approval date. Because plaintiffs
filed their complaint within 30 days after the second,
corrected NOD was filed, their claims were timely. In
Ventura Foothill Neighbors v. County of Ventura (2014) 232
Cal. App. 4th 429, the court found an NOD ineffective to
trigger the 30-day statute of limitations because the project
description failed to disclose a 15-foot increase in the
building’s height, and so the public had not received formal
notice of that fact. Instead, the 180-day statute of
limitations period applied, and began on the date that
members were first informed of the height increase. (Id. at
pp. 432, 436.)
       Second, an NOD or NOE does not trigger the statute of
limitations if it is filed before a decision-making body has
approved the project. In County of Amador v. El Dorado
County Water Agency (1999) 76 Cal. App. 4th 931, 963
(Amador), the respondent water agency first adopted a
resolution in December 1994 authorizing negotiations for
purchasing a water project. It filed an NOE in April 1995,
but it did not take steps to purchase the project until
September 1995. Reasoning that the December 1994
resolution did not constitute “approval” under the CEQA




                             14
guidelines, the court held that the April 1995 NOE was
invalid because it preceded project approval. (Amador, at
pp. 962–965.) In Coalition for Clean Air v. City of Visalia
(2012) 209 Cal. App. 4th 408 (Visalia), the court relied on
Amador to conclude that an NOE, filed by the city five days
before any arguable project approval, was ineffective to
trigger the 35-day statute of limitations. (Id. at pp. 416,
418.)

     4. The Coalition’s challenge was untimely

       Application of the statute of limitations bar to the
Coalition’s petition is straightforward. On March 3, 2017,
the Agency certified an MND under CEQA and approved the
Tract Map. On March 15, 2017, the City of LA filed an NOD
informing the public of the Agency’s CEQA determination
and the project approval. The Coalition did not bring an
action within 30 days, but rather waited almost a year before
filing its petition on March 2, 2018, challenging the MND as
violating CEQA.
       The Coalition does not, and could not, make any
credible argument that the NOD issued on March 15, 2017
was defective for failing to include or accurately state all of
the information required by the Guidelines. Consistent with
Guidelines section 15075, subdivision (b), the NOD here
included an accurate identification and description of the
Project, the identities of the lead agency and project
applicant, the date of project approval, required statements




                              15
of findings regarding the effect of the Project on the
environment, a statement of the need for mitigation
measures as a condition of project approval, and the address
where the relevant project approvals could be examined.
Nor does the Coalition make a credible argument that the
Agency’s CEQA determination preceded its project approval:
the Agency certified the MND and approved the Tract Map
on March 3, 2017.
      Having failed to fit into a recognized exception to the
rule that a properly filed NOD triggers a 30-day statute of
limitations, the Coalition makes a number of arguments
purporting to attack the validity of the NOD based on
Agency’s authority to make CEQA findings, including that:
(1) the Planning Commission (and not the Agency) had
responsibility under the municipal code for initial project
approval and the associated CEQA review; (2) even if the
Agency had authority to approve the Tract Map, it had no
express authority from the municipal code to make CEQA
findings; (3) the Agency’s CEQA decisions were not properly
appealable to an elected body, as required by CEQA; and (4)
authority to approve the Project, if vested with the Agency,
was improperly separated from authority for CEQA
approval, which was vested with the City Council. In
making these arguments, the Coalition “confuses the
timeliness of a lawsuit with its merits.” (Stockton, supra, 48
Cal.4th at p. 501.) We are not persuaded by the Coalition’s
arguments that the Agency’s decision-making authority, or
the structure of the Project and CEQA approvals, impacts




                              16
our analysis of whether the NOD triggered the statute of
limitations.
      Indeed, the Coalition’s arguments here attacking the
authority of the Agency are strikingly similar to the
arguments rejected by the Supreme Court in Stockton. The
plaintiffs in Stockton challenged the authority of the city’s
director of community development to determine that the
construction project at issue was exempt under CEQA. The
Stockton court concluded that even if there were flaws in the
decision-making process, a facially valid and properly-filed
NOE would trigger the statute of limitations. (Stockton,
supra, 48 Cal.4th at pp. 489, 505.) In rejecting plaintiffs’
argument that an NOE does not trigger the statute of
limitations unless the agency “validly” approved a project,
the court explained that such an approach “would
circumvent the clear legislative policy that the shortened
limitations periods for CEQA challenges should apply
whenever an agency has given public notice of its CEQA-
related actions or determinations.” (Id. at p. 504.) The court
further noted that any arguments challenging the director’s
actions, including even “misuse” of his authority, could be
made as part of a lawsuit that was filed within the
limitations period. (Id. at p. 507.)
      The same can be said of the Coalition’s contentions
here: to the extent the Coalition sought to challenge the
Agency’s authority to make initial approvals or adopt the
MND, the arguments could be entertained as long as the
claims were made within 30 days after the City of LA filed




                             17
an NOD advising the public of the project approval and
CEQA determination. To the extent the decision in Amador,
supra, 76 Cal.App.4th at pages 962–965, could be read to
hold otherwise, we question the continued viability of that
portion of the decision, in light of the Supreme Court’s
statement in Stockton that “persons seeking to challenge an
agency decision on CEQA grounds may not, for purposes of
the statute of limitations, go behind the agency’s declaration
in an NOE that it has approved a project. Instead, they
must bring their action within 35 days after the NOE is filed
and posted. Nor does this mean that the agency may
therefore file an NOE in advance of an actual project
approval, then proceed unmolested to approve the project at
its leisure, free of environmental challenges. In a suit
brought within 35 days after the filing of the NOE, litigants
are free to argue on the merits that the NOE did not comply
with CEQA, in that it did not follow a valid project
approval.” (Stockton, supra, 48 Cal.4th at p. 501, fn. 10.)
The same reasoning applies to an NOD, which carries a 30-
day limitations period. (§ 21167, subds. (b), (c) & (e);
Guidelines, § 15112, subd. (c)(1).) In any event, Amador is
inapposite because it dealt with an agency action taking only
preliminary steps toward a possible future project approval,
not a purportedly defective project approval as alleged here.
(Stockton, supra, 48 Cal.4th at p. 508 [“Whatever the merits
of [the Amador court’s] reasoning, it is inapplicable to the
instant case”].)7

     7   The Visalia court rejected the argument that the



                               18
      Further, the Coalition’s reliance on Citizens for the
Restoration of L Street v. City of Fresno (2014) 229
Cal. App. 4th 340 (L Street) and California Clean Energy
Committee v. City of San Jose (2013) 220 Cal. App. 4th 1325
(Clean Energy) underscores its fundamental—and ultimately
fatal—error of raising substantive arguments in an untimely
lawsuit. Both L Street and Clean Energy explore substantive
questions about a decision-making body’s authority, but the
plaintiffs brought their claims within the limitations period.8


intervening decision by the California Supreme Court in
Stockton had narrowed the grounds for invalidating an NOE,
concluding that Amador “remains good law insofar as it held
that a notice of exemption filed before actual project
approval is invalid and does not trigger the 35-day
limitations period.” (Visalia, supra, 209 Cal.App.4th at
p. 425.) We disagree with Visalia’s conclusion, and conclude
Stockton at a minimum limited the application of Amador to
facts involving preliminary steps toward project approval.

     8  In L Street, the City of Fresno filed an initial NOD
after the city’s historic preservation commission approved an
MND and a demolition permit. The city council considered
plaintiff’s timely appeal, which raised the issue of the
preservation commission’s authority to make CEQA
determinations. The city council upheld the preservation
commission’s actions and filed another NOD stating that the
city council had “considered and ‘upheld’” the preservation
commission’s earlier action. Plaintiff then filed a timely
appeal from the second NOD. (L Street, supra, 229
Cal.App.4th at pp. 351–352.) In Clean Energy, one of the
issues on appeal was whether the city of San Jose had



                              19
Because the Coalition did not sue in a timely manner, they
are precluded from raising substantive arguments about the
Agency’s scope of authority.




properly delegated authority for final EIR certification to the
planning commission, or whether the planning commission’s
role was just advisory. The city did not file an NOD, but
plaintiff filed its petition for writ of mandate three days after
the city council adopted a resolution certifying the EIR, and
so the question of compliance with the statute of limitations
was never raised as an issue. (Clean Energy, supra, 220
Cal.App.4th at pp. 1332–1335.)



                               20
                       DISPOSITION

     The trial court’s ruling sustaining the demurrer
without leave to amend is affirmed. Plaintiff and appellant
Coalition for an Equitable Westlake/Macarthur Park is
ordered to pay costs on appeal to respondents City of Los
Angeles, Los Angeles City Council, and Los Angeles
Department of City Planning, and real parties in interest
Adrian Jayasinha and the Walter and Aeshea Jayasinghe
Family Trust.



                  MOOR, J.

     We concur:




                  RUBIN P. J.




                  BAKER, J.




                                21